DETAILED ACTION
This Final Office Action is in response to amendments filed 5/3/2021.
Claims 1, 8-10, 13, 14, and 17 have been amended.
Claims 3, 7, 12, and 16 have been canceled.
Claims 1, 2, 4-6, 8-11, 13-15, and 17 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to the amendments filed 5/3/2021.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Specifically, claim 5 recites the limitation the steering movement in the second line of claim 5. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 5 depends on claims 1 and 4, not claim 2. It cannot be reasonably determined whether the “steering movement” is referencing the steering movement made by a driver, the steering movement made by the additional steering torque, or both. Claim 14 is rejected for similar reasons.
Claim 10 recites that the device is further configured for:
detecting an avoidance maneuver of the transportation vehicle; 
applying an additional steering torque to boost an existing steering torque in response to the avoidance maneuver being detected, and 
actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle (emphasis added).
The emphasized limitation is the only limitation in claim 10 that is not provided in independent claim 9. Given that the remaining limitations appear to be repeated from claim 9, it is unclear if the steps of claim 10 are distinct from the steps performed in claim 9. Specifically, it cannot be reasoned whether the steps performed in claim 10 are a subsequent detection of an avoidance maneuver, a subsequent application of an additional steering torque, and a subsequent actuation single wheel braking, in light of the steps of detecting an avoidance maneuver, applying an additional steering torque, and actuating single wheel braking performed in claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (translation of KR 10-2012-0137025), hereinafter Chung.
Claim 1
Chung discloses the claimed method for providing swerve assist for a transportation vehicle (see at least ¶0001; Figure 3), the method comprising: 
detecting an avoidance maneuver of the transportation vehicle (see at least ¶0036; ¶0048-0052, regarding the determination that the driver has the will to avoid collision); 
applying an additional steering torque to boost an existing steering torque in response to the avoidance maneuver being detected (see at least ¶0038; ¶0052-0054, regarding that when it is determined that the driver has the will to steer, a steering assist torque is generated in the steering direction of the wherein the additional steering torque is kept constant up to a point in time, and at that point in time (see at least Figure 4, described in ¶0063-0064, depicting the steering assistance torque (Ovly_tq) as being “kept constant” for a period of time); and 
withdrawing the additional steering torque while actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle (see at least ¶0052-0056, regarding that a braking force is generated on the inner wheel in the turning direction so as to further increase lateral displacement for collision avoidance until it becomes greater than or equal to a lateral displacement set value; Figure 4, described in ¶0063-0069, depicting the braking force on the left wheel (Brk_prs[left]) generated while the steering assistance torque (Ovly_tq) is withdrawn, where the left wheel is depicted as the inner wheel in the turning direction in Figure 3).
Claims 2 and 11
Chung further discloses that the avoidance maneuver is detected by detecting a steering movement by a driver of the transportation vehicle (see at least ¶0036; ¶0048-0052, regarding the determination that the driver has the will to avoid collision) and the existing steering torque is applied by the steering movement (see at least ¶0052-0054, regarding that the steering assistance torque assists the steering force in the steering direction made by the driver).
Claims 8 and 17
Chung further discloses detecting that the transportation vehicle steering is to be returned (see at least ¶0057-0059, regarding the determination of whether the lateral applying a further additional steering torque to initiate or to assist returning the steering of the transportation vehicle (see at least ¶0059, regarding the generation of a steering assistance torque in a direction to assist the driver’s counter steering), and actuating the single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle produced by returning the steering (see at least ¶0061-0062; ¶0069, regarding the braking control performed on the right wheel, depicted in Figure 3).
Claims 9 and 10
Chung discloses the claimed device (see Figure 1) for swerve assist for a transportation vehicle (see at least ¶0001; Figure 3), wherein the device comprises a controller (i.e. controller 30), steering (i.e. steering device 22) of the transportation vehicle, and individual wheel brakes (i.e. braking device 21, described in ¶0032 as being divided for controlling the braking force of each wheel) of the transportation vehicle, wherein the device performs the method described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Arndt et al. (US 2017/0008518 A1), hereinafter Arndt.
Claims 4 and 13
Chung further discloses detecting the avoidance maneuver includes detecting an obstacle (see at least ¶0043-0048, regarding that the determination of whether a collision with a detected obstacle is possible in order to detect the steering intention of the driver). Chung does not disclose that detecting the avoidance maneuver further includes determining a measure of a probability that the transportation vehicle collides with the obstacle, and detecting the avoidance maneuver only in response to the measure exceeding a predetermined threshold value
Specifically, Arndt discloses a similar method of collision avoidance, where a vehicle is controlled to avoid a collision with an object using braking and steering controls (see at least ¶0031-0033). Arndt further discloses detecting an obstacle (see at least ¶0033, regarding steps S5 and S10 of Figure 1), determining a measure of probability (i.e. collision probability) that the vehicle (similar to the transportation vehicle taught by Chung) collides with the obstacle (see at least ¶0031, with respect to step S20 of Figure 1), and detecting a driver reaction (similar to the avoidance maneuver taught by Chung) only in response to the measure exceeding a predetermined threshold value (see at least ¶0032-0033, with respect to steps S30, S80, and S60 of Figure 1).
Since the methods of Arndt and Chung are directed to the same purpose, i.e. collision avoidance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of the avoidance maneuver of Chung to include detecting an obstacle, determining a measure of a probability that the transportation vehicle collides with the obstacle, and detecting the avoidance maneuver only in response to the measure exceeding a predetermined threshold value, in the same manner that Arndt detects an obstacle, determines a measure of probability that the vehicle collides with the obstacle, and detecting a driver reaction only in response to the measure exceeding a predetermined threshold value, with the predictable result of minimizing the number of false detections for collision avoidance control.
Claims 5 and 14
Chung further discloses determining a trajectory based on the steering movement and a position of the obstacle, so the transportation vehicle does not collide with the obstacle when travelling along the trajectory, and Atty. Docket: 52461-288280applying the additional steering torque and actuating the single wheel braking so the transportation vehicle drives along the trajectory (see at least ¶0042-0057, regarding that detected obstacle and steering intention is used to control the steering assistance torque and braking force on the inner wheel in the turning direction, according to the trajectory depicted in Figure 3).
Arndt also discloses determining a trajectory based on monitored driver reaction, such as the steering movement and a position of the obstacle, so the vehicle does not collide with the object when traveling along the trajectory (see at least ¶0031-0033), and applying steering assistance (similar to the additional steering torque taught by Chung) and actuating braking so the vehicle travels along the trajectory (see at least ¶0033).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Matsuda (US 6,017,101), hereinafter Matsuda.
Claims 6 and 15
Chung does not further disclose a strength of a braking effect of the single wheel braking is a function of the speed of the transportation vehicle. However, it would be obvious to generate the braking force of the single wheel braking of Chung as a function of vehicle speed, in light of Matsuda.
Specifically, Matsuda discloses a system that generates a braking force on an inner wheel when a vehicle is turned to avoid an obstacle (see col. 8, lines 1-27), similar to the single wheel braking performed by Chung discussed in the rejection of claim 1. Matsuda further discloses that a strength of a braking effect is a function of the speed of the transportation vehicle taught by Chung) (see at least col. 7, lines 40-51). 
Since the systems of Matsuda and Chung are directed to the same purpose, i.e. swerve assist by wheel braking, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chung, such that a strength of a braking effect of the single wheel braking is a function of the speed of the transportation vehicle, in the same manner that Matsuda provides a strength of a braking effect is a function of the speed of a vehicle, with the predictable result of generating greater yaw moment at lower speeds to reliably avoid an obstacle (col. 7, lines 47-51 of Matsuda).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661